Pécora, J.
This motion to surcharge an assignee for the benefit of creditors and for other relief is denied. The provisions of subdivision 7 of section 15 of the Debtor and Creditor Law do not obligate an assignee for the benefit of creditors to postpone final settlement of the estate until at least one year has elapsed since the filing of the assignment. That subdivision merely authorizes the allowance of a claim upon the final settlement of an assignee’s account even though the claim has not been presented in accordance with a notice sent out by the assignee, if one year has not elapsed since the filing of the general assignment. The creditor who makes the present application did not seek the allowance of its claim upon the final settlement of the assignee’s account, and it may not now complain of distribution of the estate in accordance with the order settling the account. -